Citation Nr: 1415825	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hemoptysis. 

3.  Entitlement to service connection for a right wrist disorder.

4.  Entitlement to service connection for a left wrist disorder. 

5.  Entitlement to service connection for right knee disorder.

6.  Entitlement to service connection for scoliosis of the upper back.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a February 2014 hearing notification letter, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

This case was remanded in September 2013; however, as a result of due process considerations, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In September 2013, the Board remanded this appeal in order to schedule the Veteran for his requested video-conference hearing before a Veterans Law Judge.  At such time, the Board noted that, in his March 2010 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge, at which time he was using an address in Chicago, Illinois.  In October 2011, the Veteran notified the RO of a new address in Des Plaines, Illinois.  In a June 2013 telephone conversation, a Decision Review Officer (DRO) noted the Veteran's report that he would be out of the country until August 23, 2013.  The DRO also noted the Veteran's current address in Des Plaines, Illinois.  In correspondence dated July 2013, the RO scheduled a video-conference hearing for August 20, 2013, and mailed the notice to the old address in Chicago, Illinois.  The Veteran did not appear for the hearing on August 20, 2013.  It was also noted that, in September 2013, the RO acknowledged that there were two addresses of record and requested clarification of the correct address, to which the Veteran had not responded.

Accordingly, the Board's September 2013 remand instructed the RO to verify the Veteran's correct address, and, thereafter, schedule him for a video-conference hearing before a Veterans Law Judge.  However, following the Board's remand, there is no indication in the record that the RO attempted to verify the Veteran's current address.  Rather, in February 2014, the RO sent the Veteran a letter at the old Chicago, Illinois, address, which he has not used since 2011, that his Board video-conference hearing had been scheduled for March 12, 2014.  The Veteran did not appear for the hearing on such date.   

Thereafter, the RO recertified the Veteran's appeal to the Board.  There is no indication that a March 204 letter sent to the Veteran at the Des Plaines, Illinois, address, advising him that his case had been returned to the Board, was returned as undeliverable.  In this regard, the Board acknowledges that the Veteran's representative's copy was returned as undeliverable as no street address was provided.     

Therefore, on remand, the RO should verify the Veteran's address and, thereafter, schedule him for his requested video-conference hearing.  In this regard, the RO is advised that the most recent verified address for the Veteran is in Des Plaines, Illinois, and not Chicago, Illinois. 


Accordingly, the case is REMANDED for the following action:

Verify the Veteran's correct address and, thereafter, schedule him for a video-conference hearing before a Veterans Law Judge.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


